Citation Nr: 0829465	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-26 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2. Entitlement to service connection for myopic astigmatism.

3. Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
residuals, tear to left rectus femoris muscle of the thigh 
with chronic painful scarring.

4. Entitlement to service connection for residuals of 
recurrent right ankle sprains.

5. Entitlement to a rating in excess of 10 percent for 
residuals, tear to left rectus femoris muscle of the thigh 
with chronic painful scarring.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to June 1977 and from August 1978 to December 1995.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2005, the veteran appeared for an 
informal conference before a Decision Review Officer (DRO) at 
the RO.  A report of this conference is of record.  In August 
2006, the veteran's representative requested a hearing before 
a DRO; in a June 2007 statement, he requested that such 
hearing be cancelled.  The June 2007 statement indicated the 
veteran may have desired a hearing before the Board; in July 
2008, the Board sent the veteran a letter asking him whether 
he wanted to appear before the Board.  This letter stated 
that if a response was not received within 30 days of the 
date of the letter, the Board would assume he did not want a 
hearing.  The veteran has not responded to the letter within 
the specified time frame.

The matters of entitlement to service connection for COPD, a 
low back disability, and residuals of recurrent right ankle 
sprains are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any other action on his part is required.


FINDINGS OF FACT

1. The veteran's myopic astigmatism is a refractive error of 
the eye; there is no evidence he had a disability 
superimposed during service that persisted and caused the 
defective vision.


2. The veteran's residuals of tear to the left rectus femoris 
muscle of the thigh with chronic painful scarring results in 
no more than moderate Muscle Group (MG) XIV injury 
characterized by some loss of muscle substance, pain, and a 
lowered threshold of fatigue, weakness, and some 
incoordination of gait with repetitive use.


CONCLUSIONS OF LAW

1. Service connection for myopic astigmatism is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 4.9 (2007).

2. A rating in excess of 10 percent is not warranted for 
residuals, tear to left rectus femoris muscle of the thigh 
with chronic painful scarring.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.56, 4.73, 
Diagnostic Code (Code) 5314 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claim of service connection for myopic 
astigmatism, the veteran was advised of VA's duties to notify 
and assist in the development of the claim prior to the 
initial adjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A March 2003 letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), a March 2006 
letter informed the veteran of disability rating and 
effective date criteria.  

Regarding the increased rating claim, as the rating decision 
on appeal granted service connection, and assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  Dingess/Hartman, 19 Vet. App. at 473.  A 
June 2006 statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating and readjudicated the matter after the appellant and 
his representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  As previously noted, a March 2006 
letter also provided him with general disability rating 
criteria.  The veteran has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  He has not alleged 
that notice in this case was less than adequate.  See Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The veteran's service treatment records (STRs) from his 
second period of service and pertinent post-service treatment 
records have been secured.  The Board notes that the record 
does not contain STRs from the veteran's first period of 
service; however, any treatment for myopic astigmatism during 
this period of service would not materially alter the 
decision being made in this case as it is a congenital defect 
and not a disability entitled to compensation.  As will be 
explained in detail in the analysis below, the veteran has 
not alleged that he experienced a superimposed disease or 
injury during that first period of service and post-service 
evidence does not show that he currently has a superimposed 
disease or injury.  Hence, the Board finds that the veteran 
is not prejudiced by VA not obtaining these STRs prior to 
making a decision on this claim.  

The RO arranged for pertinent VA examinations in May 2003.  
The veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

General Legal Criteria

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service Connection for Myopic Astigmatism

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Refractive error is not a disease or injury within the 
meaning of applicable legislation [i.e., not a compensable 
disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 
(July 18, 1990); VA Manual M21-1MR, Part III, Subpart iv, 
Chapter 4, Section B. 10d.

The veteran claims that his vision worsened during service 
because of flying for 15 years.  

On September 1978 entrance examination, uncorrected distant 
vision was 20/40 in the right eye and 20/50 in the left eye.  
It was clinically noted the veteran had defective vision.  On 
September 1995 separation examination, uncorrected distant 
vision was 20/70 in the right eye and 20/200 in the left eye.  
It was clinically noted the veteran had myopia.

On May 2003 VA examination, the veteran's uncorrected visual 
acuity was 20/200 in each eye, corrected to 20/25.  He did 
not take any eye medications.  Examination of the retinas was 
unremarkable; pupils were 3 millimeters and normally 
reactive.  Slit lamp examination was clear and intraocular 
pressures were 14 on the right and 13 on the left.  The 
impression was myopic astigmatism which was adequately 
corrected.  The eye exam was otherwise normal.

May 2005 private treatment records from Dr. C. P. reveal a 
normal eye examination.  The veteran denied any change in 
vision, pain, redness, irritation, excessive tearing, 
diplopia, scotoma, or photophobia.

Service connection for myopic astigmatism, a refractive error 
of the eye, cannot be granted because it is a specific 
condition for which service connection is barred by 
regulation, as it is not considered a disability for VA 
purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Myopic astigmatism is 
not considered a disability without evidence of superimposed 
disease or injury during service.  VAOPGCPREC 82-90 (July 18, 
1990).  In this case, there is no indication of any 
superimposed disease or injury to the eyes during the 
veteran's active service and there is no post-service 
evidence of any current superimposed disease or injury to the 
eye.  The veteran has not alleged that he has ever had a 
superimposed eye injury or disease.

As a result, the preponderance of the evidence is against the 
claim of service connection for myopic astigmatism and the 
claim must be denied.


Increased Rating for Residuals of Left Rectus Femoris Tear

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56, and include type of 
injury, history and complaints, and objective findings.  For 
VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).

Under the Rating Schedule, muscle disabilities are evaluated 
as slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56.

Moderate injury results from a through and through or deep 
penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with some loss of deep fascia 
or muscle substance or impaired muscle tonus.  A moderate 
injury will also be classified as such when there is a loss 
of power or lowered threshold of fatigue when compared to the 
noninjured side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle injury involves a through-and-
through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular scarring.  There must be 
evidence of a hospitalization for a prolonged period in 
service for treatment of a wound of severe grade.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  Evidence of unemployability because of 
inability to keep up with work requirements, if present, must 
be considered.  The objective findings are entrance and, if 
present, exit scars that are relatively large and so situated 
as to indicate a track of a missile through important muscle 
groups.  There are indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
with the sound side.  The tests of strength and endurance of 
the muscle groups involved (compared with the sound side) 
give positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

The area affected by the veteran's muscle injury is MG XIV.  
The function of MG XIV is the following: extension of knee 
(2, 3, 4, and 5); simultaneous flexion of hip and flexion of 
knee (1); tension of fascia lata and iliotibial (Maissiat's) 
band, acting with MG XVII (1) in postural support of body 
(6); acting with hamstrings in synchronizing hip and knee (1, 
2).  The muscles involved are the anterior thigh group: (1) 
sartorius; (2) rectus femoris; (3) vastus extremus; (4) 
vastus intermedius; (5) vastus internus; (6) tensor vaginae 
femoris.  A moderate injury to this muscle group warrants a 
10 percent rating and a moderately severe injury warrants a 
30 percent rating.  38 C.F.R. § 4.73, Code 5314.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in claims for increased ratings, 
"staged" ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
finds that staged ratings are not warranted because the 
veteran's symptoms have not varied considerably during the 
appeal period.

On May 2003 VA examination, the veteran reported that he had 
pain in his left thigh particularly when going up and down 
stairs.  He denied muscular spasms or fasciculations.  He 
thought his leg was weaker with repetitive use.  Physical 
examination revealed equal deep tendon reflexes at the knees.  
Motor strength testing was 5/5 for the quadriceps and 
anterior tibial groups.  Sensation was intact throughout.  
There were no gross deformities of the left thigh.  There was 
one inch of atrophy at the mid-thigh in comparison to the 
right thigh.  There was slight tenderness of the muscular 
structures over the mid-anterior thigh.  Bilateral muscle 
strength testing of the hip flexors, abductors, and adductors 
was 5/5.  There was no evidence of muscle hernia.  The 
examiner noted that he expected the veteran to experience 
moderate fatigue and weakness and mild incoordination in 
gait, but no additional limitation of motion with repetitive 
use of the thigh musculature.  Employment would be affected 
by doing any job involving long periods of standing, walking, 
traversing irregular terrain, and heavy lifting.

In an April 2003 statement, the veteran reported that he 
thought the pain and loss of motion he experienced in his 
thigh should be rated at least 30 percent.

May 2005 private treatment records from Dr. C. P. revealed 
normal muscle strength, with no rigidity, flaccid paralysis, 
cogwheel paralysis, spasticity, atrophy, tremor, 
fasciculation, or tardive dyskinesia.  There was no sensory 
deficit with normal touch, pinprick, vibration, and 
proprioception sensation.  

The competent (medical) evidence shows that the veteran's 
service-connected left thigh disability is consistent with no 
more than moderate muscle injury.  While an inch of atrophy 
was noted in comparison to the right thigh on May 2003 VA 
examination, there was no indication of muscle or tissue loss 
indicative of a moderately severe muscle injury.  Test 
results of strength and endurance of the left thigh were 5/5 
and did not show positive evidence of impairment in 
comparison with the right thigh.  Moderate fatigue, weakness, 
and incoordination of gait were expected with repetitive use, 
but limitation of motion was not expected.  While the veteran 
indicated that he experienced limitation of motion, there was 
no objective evidence of such limitation.  The examiner noted 
that the veteran's employment options would be affected by 
jobs involving long periods of standing, walking, traversing 
irregular terrain, and heavy lifting; however, he did not 
indicate that it would affect his current employment in 
maintenance.  There is no indication in the record that the 
veteran's muscle disability has caused him to be unable to 
keep up with his work requirements.

The chronic painful scar has been appropriately included as 
part of the muscle disability.  Generally, a scar may be 
rated separately if it is shown to cause separate impairment 
that is not encompassed by the rating assigned to the muscle 
disability.  Here, the evidence does not show that the scar 
causes impairment distinct from what is already considered in 
the rating assigned for muscle impairment.  Hence, a separate 
compensable rating under 38 C.F.R. § 4.118, Codes 7801-7805 
is not warranted.

More than moderate MG XIV disability has not been shown 
during the appeal period, and a rating in excess of 10 
percent under Code 5314 is not warranted.  


ORDER

Service connection for myopic astigmatism is denied.

A rating in excess of 10 percent for residuals, tear to left 
rectus femoris muscle of the thigh with chronic painful 
scarring is denied.


REMAND

The record contains STRs for the veteran's second period of 
service, but not for his first period of service.  During the 
July 2005 informal DRO conference, the veteran submitted his 
April 1977 separation examination report from his first 
period of service.  This separation examination indicates 
that he was treated by a Dr. Trevor at Lyster Army Hospital 
for right and left ankle sprains during that period of 
service.  A December 2005 PIES response to the RO's request 
for these STRs indicates that Code 13 did not have them.  
While the June 2006 SOC informed the veteran that the RO 
could not locate these records and told him he could submit 
them if he had copies, the veteran was not provided with 
notice of alternative types of evidence, such as buddy 
statements, that he could submit to support his claim.  
Additionally, as the April 1977 separation examination 
indicates that he was treated at Lyster Army Hospital, the RO 
should have tried to obtain treatment records from that 
facility.  Hence, the case must be remanded for further 
development regarding STRs from the veteran's first period of 
service.  
Notably, the veteran also alleged during the May 2003 VA 
examination that he hurt his back during a hard landing 
aboard a helicopter in service; hence, STRs from his first 
period of service may also contain evidence regarding the 
veteran's low back claim.  

While the veteran has not alleged that he experienced any 
symptoms of COPD during his first period of service, as it is 
possible that these records may show such treatment, the 
Board finds that remand of the COPD claim is also necessary 
to prevent any potential prejudice to the veteran.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement that 
a disability "may be associated" with service is a "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The veteran was afforded a VA examination for 
his ankle in May 2003 and the diagnosis was recurrent 
bilateral ankle sprains with loss of range of motion.  While 
the veteran reported spraining his ankles during service, the 
record in May 2003 did not contain his April 1977 separation 
examination in which he provided a more contemporaneous 
history of treatment for a right ankle sprain during service.  
Additionally, the May 2003 examiner did not provide a nexus 
opinion.  Given the "low threshold" standard of 38 C.F.R. 
§ 3.159(c)(4), the Board finds that a medical opinion to 
clarify the nature and etiology of the veteran's recurrent 
right ankle sprains is necessary.

Regarding the veteran's claim of service connection for a low 
back disability, a VCAA notice letter consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  A March 2003 VCAA notification letter substantially 
complied with VCAA notice requirements and told the veteran 
the evidence he needed to submit to substantiate a service 
connection claim; however, this letter did not specifically 
inform him of the requirements for proving a claim of 
secondary service connection.  Hence, the veteran should be 
given this notice on remand.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising him 
of the evidence required to substantiate a 
claim of secondary service connection for 
a low back disability.  

This letter should also ask the veteran to 
provide a more specific time frame, if 
possible, of when he was treated at Lyster 
Army Hospital for a right ankle sprain.  
The RO should ask the veteran to send any 
service records he might have in his 
possession from his first period of 
service and should notify him that he can 
submit alternative evidence to support his 
allegations of in service events, such as 
buddy statements.

2.	The RO should arrange for an exhaustive 
search of all potential depositories where 
the appellant's active duty records from 
his first period of service could be 
retired to obtain all STRs.  The search 
should include (but not necessarily be 
limited to) the National Personnel Records 
Center, the Records Management Center, and 
Lyster Army Hospital.  If any location 
contacted suggests other sources, those 
sources should be encompassed by the 
search.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative results, 
it should be so documented in the claims 
file, along with an explanation for the 
negative result (records unavailability).

3.	The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to evaluate the nature and 
etiology of his recurrent right ankle 
sprains.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
explain the rationale for all opinions 
provided.  

The examiner is asked to provide an 
opinion on the following question:  

Is it at least as likely as not (a 50% or 
greater probability) that the veteran's 
recurrent right ankle sprains are related 
to an event or injury incurred during 
service (to include the veteran's April 
1977 separation examination history of 
being treated for a right ankle sprain at 
Lyster Army Hospital)? 

4.	The RO should undertake any further 
development deemed necessary, including 
scheduling an examination for the low back 
and/or COPD if one is suggested by the 
above development.

5.	The RO should then re-adjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


